Case 0:18-cv-62119-WPD Document 54 Entered on FLSD Docket 04/04/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 18-CV-62119-DIMITROULEAS/SNOW

  MARK EDELSBERG, individually and on behalf of
  all others similarly situated,

                 Plaintiff,

  vs.

  THE BREA FINANCIAL GROUP, LLC D/B/A
  PUB CLUB LEADS, a California Limited Liability
  Company,

              Defendant.
  ____________________________________/


                                     ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the Joint Stipulation of Voluntary Dismissal With

  Prejudice [DE 53] (the “Stipulation”), filed herein on April 4, 2019. The Court has carefully

  considered the Stipulation, and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      The Stipulation [DE 53] is hereby GRANTED;

         2.      This action is DISMISSED with prejudice, with each party to bear its own costs

                 and fees except as otherwise agreed;

         3.      The Clerk is directed to CLOSE this case and DENY any pending motions as

                 moot.

         DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

  4th day of April, 2019.
Case 0:18-cv-62119-WPD Document 54 Entered on FLSD Docket 04/04/2019 Page 2 of 2



  Copies to:

  All Counsel of Record




                                       2
